DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
	Applicant filed an Appeal Brief on 2/28/2022. In response to the appeal brief, an appeal conference was held on 5/17/2022. The conferees were Examiner (Jonathan Luke Pilcher), Examiner’s SPE (In Suk Bullock), and SPE Walter Griffin. The conferees did not agree with Applicant’s arguments concerning the teachings of the Wu et al. reference (US 2017/0203976). 
Regardless, after careful consideration of Examiner’s rejection, the conferees came to the conclusion that it would not be proper to combine the Wright and Wu references in the manner proposed by Examiner in the Final Rejection mailed 8/9/2021. Thus, said rejection has been withdrawn.
However, after reviewing the prior art of record, the conferees were in agreement that the claims should be rejected over Peebles (US 2,053,441). Note: Peebles was made of record in the Non-Final rejection mailed 3/19/2021 (see 892 mailed 3/19/2021).

In view of the Appeal Brief filed on 2/28/2022, PROSECUTION IS HEREBY REOPENED. New rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IN SUK C BULLOCK/             Supervisory Patent Examiner, Art Unit 1772                                                                                                                                                                                           

Status of Claims
	Claims 4-6 are pending.
	New rejections 103 rejections have been made over prior art reference of record Peebles (US 2,053,441). See 103 rejections below for details.
	After further consideration new 112(b) rejections have been deemed necessary. See 112(b) rejections below for details. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 2/28/2022, with respect to the 103 rejections set forth in the Final Rejection mailed 8/9/2021 have been fully considered. However, said arguments are moot, as they do not pertain to the combination of references relied upon in the 103 rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “spraying system” in claim 1 and the “condensing system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “spraying system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “spraying” and “operable for being connected to a supply of salt water, and operable for production of droplets of salt water having diameters less than about 500 microns” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Technology Related to the Invention The invention includes the creation of droplets of water suitable for desalination such as salt water. For convenience, the invention will be described for use with salt water, but other water such as brackish water may be suitable for the process. The creation of the droplets can be accomplished using pneumatic, or non-pneumatic nozzles. A pneumatic nozzle system uses compressed air with the salt water to create droplets and require more energy to produce the droplets. A non-pneumatic nozzle system uses high pressure directly on the salt water to push the salt water through the non-pneumatic nozzle to create droplets. From an economic point of view, it appears that a non-pneumatic nozzle may be preferable; however, the invention does not preclude the use of pneumatic nozzles,” (Page 8, First Paragraph). 
Accordingly, the claimed “spraying system” has been interpreted as a nozzle or nozzles, as well as equivalents thereof.

Claim limitation “condensing system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “condensing” and “for condensing the water vapor from said cyclone separator to obtain relatively salt free water” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The water vapor from the cyclone separator is moved upward through a final conduit to a condensation chamber. Condensation chambers are well known in the art, and designs for condensation chamber are readily available. The condensation chamber cools the water vapor to liquid water and the liquid water exits to a pipe system for distribution, or a storage tank for use or distribution at a later time,” (pages 12-13). 
Accordingly, the claimed “condensing system” has been interpreted as a condensation chamber (e.g. a condenser), as well as equivalents thereof.

Claim limitation “fan system” has/have NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses/they use a generic placeholder “system” the term “fan” refers to a particular structure. Therefore, the claimed “fan system” does not constitute means plus function language.

The following are new rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the lower portion of said vertical conduit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper portion of said conduit" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speed of the air stream" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “whereby if an air stream were moving from the lower portion of said vertical conduit to the upper portion of said vertical conduit the speed of the air stream would slow down due to the increasing cross section of said vertical conduit,” in lines 8-11. 
This limitation is phrased as a hypothetical, and thus, appears to be optional. However, based on Applicant’s arguments, Applicant’s intention appears to be that this limitation be required (non-optional).
For the purposes of examination, in the interest of expediting prosecution, this limitation has been treated as required (non-optional).
To overcome this rejection, Applicant should amend claim 4 to clearly articulate whether or not this limitation is to be treated as optional.
Claims 5 and 6 are rejected due to their dependency on indefinite claim 4.

The following are new rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peebles (US 2,054,441).
With regard to claim 1: Peebles teaches a system for dehydrating/drying solid or liquid materials containing water (Page 1 Left Column Lines 1-5), the system comprising:
(A) A spraying system (spraying/atomizing pipe) 52/53 connected to a supply of liquid material and operable for the production of droplets of liquid material, i.e. the spraying system is operable to atomize liquid material (Figure 4, Page 5 Right Column Lines 40-Page 6 Left Column Line 30). The spraying system (spraying/atomizing pipe) 52/53 qualifies as a nozzle, or at least an equivalent of a nozzle, thereby satisfying the requirement for a “spraying system” as interpreted under 112(f) (see 112(f) interpretations above).
(B) A vertical conduit (drying camber) 10/10’’, said spraying system 10/10’’ positioned in the lower portion of said vertical conduit for creating a vertical stream of said droplets upward in said vertical conduit 10/10’’, said vertical conduit 10/10’’ having a cross section increasing from the lower portion of said conduit to the upper portion of said conduit 10/10’’ (Figures 1 and 4, Page 2 Right Column Line 44-Page 3 Left Column Line 61, Page 5 Right Column Lines 40-Page 6 Left Column Line 47), whereby if an air stream were moving from the lower portion of said vertical conduit 10/10’’ to the upper portion of said vertical conduit 10/10’’, the speed to the air stream would slow down due to the increasing cross section of said vertical conduit (Page 2 Left Column Lines 17-48, Page 4 Left Column Lines 1-55, Page 5 Left Column Line 65-Page 5 Right Column Line 4).
(C) A fan system (fan/blower) 37 coupled to the upper portion of said conduit 10/10’’ via separator 30, and operable for providing a vertical air stream through the vertical conduit 10/10’’ to interact with said droplets (Figure 1, Page 3 Right Column Lines 10-41, Page 5 Left column Lines 50-65, Page 6 Left Column Lines 7-30), wherein in interacting with said droplets, the vertical air stream will provide a force that tends to suspend said droplets in the vertical air stream, and also tends to push droplets to a higher position vertically in said vertical conduit as the droplets become smaller, whereby the interaction of said vertical air stream and said droplets produces water vapor, particles of dry solid, as well as droplets not fully evaporated (Page 2 Left Column Lines 17-48, Page 4 Left Column Lines 1-55, Page 5 Left Column Line 65-Page 5 Right Column Line 4, Page 6 Left Column Lines 7-30). Note: The production of “droplets not fully evaporated” is not explicitly taught. However, it is understood that, in operation, the system of Peebles will necessarily produce droplets which are in a state between completely unevaporated and completely evaporated, as droplets undergoing evaporation must necessarily transition to/through a state wherein they are “not fully evaporated”.
(D) A cyclone separator (centrifugal separator) 30 connected to the upper portion of said vertical conduit 10/10’’ for receiving water vapor and dried solid particles (Figure 1, Page 3 Right Column Lines 10-41).
Peebles does not explicitly teach that droplets that have not fully evaporated make their way into the cyclone separator, i.e. such that the cyclone separator receives said droplets not fully evaporated. However, as discussed above, it is understood that, in operation, the system of Peebles will necessarily produce droplets which are in a state between completely unevaporated and completely evaporated, as droplets undergoing evaporation must necessarily transition to/through a state wherein they are “not fully evaporated”. Furthermore, in the system of Peebles, such droplets not fully evaporated would be able to pass out of the vertical conduit 10/10’’ and into the cyclone separator via opening 20, conduit 21, and opening 22, i.e. sufficiently small unevaporated droplets would be pushed by the vertical air flow out the top of the vertical conduit 10/10’’ and into the cyclone separator 30. There is nothing in Peebles which would prevent such droplets from passing into the cyclone separator in such a manner. Thus, it is understood that Peebles is at least capable of operating in such a manner that droplets that have not fully evaporated make their way into the cyclone separator, i.e. such that the cyclone separator receives said droplets not fully evaporated. Thus, Peebles satisfies the claim language regarding the cyclone separator receiving droplets not fully evaporated (See MPEP 2114).
Peebles is silent to the fan system 37 being coupled to the lower portion of the vertical conduit.
However, a person having ordinary skill in the art would recognize coupling of the fan system to the lower portion of the vertical conduit 10/10’’ as being an obvious alternative to coupling the fan system to the top of the conduit 10/10’’. Specifically, a person having ordinary skill in the art would recognize that a fan system coupled to the bottom of the vertical conduit 10/10’’ could be used to provide the vertical airflow by forcing/pushing said airflow through the conduit 10/10’’ in the alternative to drawing/pulling airflow through said conduit using a fan system coupled to the top thereof.
Furthermore, a person having ordinary skill in the art would have explicit motivation to replace the fan system 37 with one coupled to the lower portion of the vertical conduit 10/10’’ and configured to provide the airflow by forcing/pushing said airflow through the conduit 10/10’’. In particular, Peebles teaches that suspended particles may remain suspended in the gas as it flows through outlet conduit 34, and suggests connecting the discharge of the fan system 37 to a means for collecting suspended particles via conduit 38 (Figure 1, Page 3 Right Column Lines 30-41). This teaching by Peebles indicates that there is a significant possibility that solid particles will make it past the cyclone 30 and into the fan system. A person having ordinary skill in the art would recognize that it would be disadvantageous to for solid particles to enter the fan system, as solid particles entering the fan system may impact and/or adhere to the fan/blower of the fan system, and thus cause damage, fouling, or jamming thereof. This problem would be easily avoided in a fan system coupled to the bottom of the conduit 10/10’’ at the inlet thereof, as a fan disposed in such a location would be located upstream of the entry point for droplets of liquid (i.e. upstream of the spraying system 52/53), and therefore, would not be at risk of particles from said conduit 10/10’’ entering said system.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Peebles by relocating the fan system 37 such that it were coupled to the lower portion of the vertical conduit 10/10’’ and configured to provide a vertical of airflow through said conduit by forcing/pushing air therethrough, in order to obtain a fan system which is not at risk of particles entering said fan system and impacting and/or adhering to the fan/blower thereof.
Modified Peebles does not explicitly teach that the spraying system produces droplets having diameters of less than about 500 microns. 
However, Peebles does teach that the spraying system 52/53 atomizes the droplets, indicating that the droplets are small in diameter (Figure 4, Page 5 Right Column Lines 40-Page 6 Left Column Line 30).
Furthermore, a person having ordinary skill in the art would recognize that droplet size (diameter) is a result effective variable in Peebles, for several different reasons. A person having ordinary skill in the art would recognize that droplet size is a result effective variable in spray drying processes, as smaller droplets will evaporate more efficiently and quickly than larger droplets. On the other hand, a person having ordinary skill in the art will recognize that it will typically be more difficult to produce smaller droplets than it will be to produce larger droplets. Furthermore, a person having ordinary skill in the art would recognize that if the droplets were too large, they would fall to the bottom of the column 10/10’’ under the influence of gravity rather than being suspended in and carried up the column in the manner Peebles desires (Page 2 Left Column Lines 17-48, Page 4 Left Column Lines 1-55, Page 5 Left Column Line 65-Page 5 Right Column Line 4, Page 6 Left Column Lines 7-30). On the other hand, droplets which are too small may pass through the column 10/10’’ and out the top thereof too quickly to evaporate.  "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Peebles by optimizing the spraying system thereof to produce droplets having diameters of less than about 500 microns, in order to obtain a system wherein the droplets are suspended in and move up the column 10/10’’ as desired by Peebles, and wherein the droplets can be evaporated efficiently and easily.
Modified Peebles is silent to (E) a condensing system (condenser) connected to said cyclone separator for condensing water vapor from said cyclone separator to obtain relatively pure water, whereby the condensed water can be recovered from the condensing system. 
However, as discussed above, Peebles teaches a system for dehydrating/drying solid or liquid materials containing water (Page 1 Left Column Lines 1-5). The embodiment of Peebles Figure 4 (the embodiment relied upon in this rejection), is drawn specifically to a system for drying liquid materials such as “milk or the like” (Page 5 Right Column Lines 40-60). It is understood that milk is an aqueous mixture. Thus, a person having ordinary skill in the art would recognize that Peebles Figure 4 is specifically contemplated to be a device for dehydrating/drying water containing liquids. Therefore, a person having ordinary skill in the art would recognize that water vapor will be produced in the vertical conduit 10/10’’ and discharged from the cyclone, i.e. via conduits 34 and 38, in the form of relatively pure water vapor. Furthermore, a person having ordinary skill in the art would recognize that water is a useful material, e.g. for drinking, as a solvent, as a washing liquid, etc. Therefore, a person having ordinary skill in the art would be motivated to recover and condense relatively pure water vapor leaving the cyclone 30 in Peebles, i.e. in order to obtain relatively pure water as a product Peebles.
It is known in the art to condense water obtained from the drying of aqueous mixtures. For example, Wright teaches Wright teaches a system for evaporating a feed water mixture to obtain dry solids and water therefrom (abstract, paragraph [0015]), the system comprising: (A) A spraying system (atomizer, e.g. an atomizer in the form of a spray nozzle) 32 being connected to a supply of feed water (feedwater source) 14, wherein the feed water may be salt water such as seawater, and wherein the spraying system 32 is operable for the production of droplets of saltwater (feed water which may be saltwater) (Figure 1, paragraphs [0015]-[0019] and [0022]). Note: Recitations pertaining to material worked upon do not limit apparatus claims (MPEP 2115); (B) A vertical conduit (vertically oriented evaporation chamber) 26 for receiving the droplets from the spraying system 32, said vertical conduit having a cross-section that increases from its lower portion to its upper portion (Figure 1, Paragraph [0018] and [0022]); (C) A fan system (inlet fan) 46 coupled to the vertical conduit 26 and operable for providing a vertical flow of hot air to said vertical conduit to interact with the droplets to provide a vertical force to the droplets (Figure 1, Paragraph [0021] and [0022]); (D) A cyclone separator 56 connected to the vertical conduit 26 at the upper portion of the vertical conduit for receiving water vapor, and particles of salt, dry solids (Figure 1, Paragraph [0023]). Note: The dry solids would include particles of salt in cases where the feed water is a saltwater such as seawater; (E) And a condensing system (condenser) 18 connected to the cyclone separator 56 for condensing the water vapor from said cyclone separator 56 to obtain relatively salt free water, whereby the condensed water can be recovered from said condensing system 18 (Figure 1, paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Peebles in view of Wright by adding a condensing system (i.e. a condenser) connected to said cyclone separator for condensing water vapor from said cyclone separator to obtain relatively pure water, whereby the condensed water can be recovered from the condensing system, in order to obtain a system which is able to recover and condense relatively pure water from the drying operations carried out therein.
Modified Peebles does not explicitly teach that the system is a desalination system that receives a salt water feed and yields salt particles and relatively salt free water. However, the claim language regarding the processing of salt water into salt particles and relatively salt free water are merely recitations of intended use relating to a material worked upon. Recitations of material worked upon do not limit apparatus claims (See MPEP 2115). Furthermore, apparatus claims are not distinguished from prior art systems by statements pertaining to intended use/manner of operating if the prior art system is capable of operating in the claimed manner (See MPEP 2114). Modified Peebles is capable of drying aqueous mixtures to obtain dried particles and relatively pure water (Peebles: Figure 4, Page 5 Right Column Lines 40-Page 6 Left Column Line 30; see modification of Peebles in view of Wright above for details regarding the condenser and the relatively pure water obtained therefrom in Modified Peebles). In view of the forgoing, it is understood that modified Peebles is capable of operating as a desalination system by processing a salt water feed into salt particles and relatively salt free water (i.e. relatively pure water). Therefore, Peebles satisfies the claim language regarding the claimed system being a desalination system which receives salt water and produces salt particles and relatively salt free water.
With regard to claim 5: The fan system in modified Peebles, which has been relocated to the inlet at the bottom of the vertical conduit 10/10’’ in modified Peebles (see rejection of claim 4 above for details), supplies hot air from furnace/heat interchanger (Figure 1, page 2 right column lines 44-53). 
Modified Peebles is silent to the hot air being at a temperature of 180 °F.
However, A person having ordinary skill in the art would recognize that the air temperature is a result effective variable in Peebles. In particular, a person having ordinary skill in the art would recognize higher air temperature will allow the device of modified Peebles to evaporate droplets more effectively. In other words, if the air temperature is too low, the evaporation of droplets in the conduit 10/10’’ will be slow and inefficient, at least from a timewise perspective. On the other hand, if the air temperature is too high, energy will be wasted, i.e. in heating the air hotter than it needs to be. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Peebles by optimizing the temperature of the air supplied by the fan system, i.e. such that the fan system were to supply hot air at a temperature of about 180 °F, in order to obtain a system wherein the hot air is capable of causing rapid and time efficient evaporation of the droplets without wasting energy on heating the air to an unnecessarily high temperature.
With regard to claim 6: Modified Peebles does not explicitly teach that the spraying system produces droplets having diameters of less than about 100 microns. 
However, Peebles does teach that the spraying system 52/53 atomizes the droplets, indicating that the droplets are small in diameter (Figure 4, Page 5 Right Column Lines 40-Page 6 Left Column Line 30).
Furthermore, a person having ordinary skill in the art would recognize that droplet size (diameter) is a result effective variable in Peebles, for several different reasons. A person having ordinary skill in the art would recognize that droplet size is a result effective variable in spray drying processes, as smaller droplets will evaporate more efficiently and quickly than larger droplets. On the other hand, a person having ordinary skill in the art will recognize that it will typically be more difficult to produce smaller droplets than it will be to produce larger droplets. Furthermore, a person having ordinary skill in the art would recognize that if the droplets were too large, they would fall to the bottom of the column 10/10’’ under the influence of gravity rather than being suspended in and carried up the column in the manner Peebles desires (Page 2 Left Column Lines 17-48, Page 4 Left Column Lines 1-55, Page 5 Left Column Line 65-Page 5 Right Column Line 4, Page 6 Left Column Lines 7-30). On the other hand, droplets which are too small may pass through the column 10/10’’ and out the top thereof too quickly to evaporate.  "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Peebles by optimizing the spraying system thereof to produce droplets having diameters of less than about 100 microns, in order to obtain a system wherein the droplets are suspended in and move up the column 10/10’’ as desired by Peebles, and wherein the droplets can be evaporated efficiently and easily.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772